Case 5:18-cr-00173-D Document 85 Filed 05/09/19 Page1of3

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA, )
)
Plaintiff, )
)

V. ) Case No: CR-18-173-D
)
MICHAEL MIZE, )
)
)
Defendant. )

DEFENDANT MICHAEL MIZE’S COMBINED SENTENCING
MEMORANDUM AND MOTION FOR DOWNWARD DEPARTURE
AND/OR VARIANCE

Defendant Michael Mize by and through his attorney of record, Jason J. Murry,
hereby submits for the Court’s consideration his Combined Sentencing Memorandum and
Motion for Downward Departure and/or Variance.

I. THE OFFENSE.
Defendant Michael Mize offers no excuse for justification for his actions in this matter.
II. APPROPRIATE SENTENCE.

Mr. Mize does not object to the guideline calculation. However, the recommended
guideline sentence is simply excessive and greater than necessary. 18 U.S.C. §3553.

Mr. Mize is currently serving a sentence of Two hundred thirty-five (235) months

and has a projected release date of August 2033. Given these circumstances, it is quite
clear that this exact offense fact pattern was not considered by the guidelines.

Therefore, a below guideline sentence is warranted under U.S.S.G. § 5K

2.0(a)(2)(A)(B). The Court may also consider a concurrent sentence pursuant to
Case 5:18-cr-00173-D Document 85 Filed 05/09/19 Page 2 of 3

U.S.S.G. § 5G 1.3(d), as opposed to a “downward departure”. Furthermore, a review
of the United States Sentencing Guideline Application Notes under the above sections
essentially defers to the Court’s experience and discretion in matters such as this.

Considering the offense, harm inflicted, need to punish, deter others, and
rehabilitate, it appears the recommended guideline sentence is excessive and
unreasonable. To impose an additional lengthy sentence consecutive to the sentence
Mr. Mize is currently serving is simply unnecessary under this set of facts. 18 U.S.C.
§3553. Therefore, it is suggested that the Court should strongly consider a sentence
significantly below the recommended guideline range.

WHEREFORE, premises considered, Defendant Michael Mize moves this
Honorable Court to impose an sentence that is significantly below the recommended
guideline range and, in accord with the sentencing factors set forth in 18 U.S.C. §3553,
and for any and all other and further such relief as the Court may deem just and
equitable.

Respectfully submitted,

s/Jason J. Murry

Jason J. Murry, OBA No.: 17555
2101 N. Santa Fe

Edmond, OK 73003

Phone: (405) 528-1285

Fax: (405) 285-2121

Attorney for the Defendant,
Michael Mize
Case 5:18-cr-00173-D Document 85 Filed 05/09/19 Page 3 of 3

CERTIFICATE OF MAILING
I certify that I filed the above and foregoing document utilizing the Court’s EFC filing

system and no non-EFC parties are known to counsel.

s/Jason J. Murry

Jason J, Murry, OBA No.: 17555
2101 N. Santa Fe

Edmond, OK 73003

Phone: (405) 528-1285

Fax: (405) 285-2121

Attorney for the Defendant,
Michael Mize
